        Case 5:20-cv-09488-LHK Document 1 Filed 12/31/20 Page 1 of 7



 1   JEFFREY R. THURRELL, SBN 202765
     LAUREN ROSEMAN (STOCKUNAS), SBN 316800
 2   FISHER & PHILLIPS LLP
     2050 Main Street, Suite 1000
 3   Irvine, California 92614
     Telephone: (949) 851-2424
 4   Facsimile: (949) 851-0152
 5   Attorneys for Defendant
     P.F. CHANG'S CHINA BISTRO, INC.
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9           FOR THE NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

10

11   GALEN KOH,                                        Case No.:

12                          Plaintiff,                 Removed from State Court
                                                       Case No.: 20CV371866
13           v.
                                                       NOTICE OF FILING PETITION FOR
14   P.F. CHANG'S CHINA BISTRO, INC.; and              REMOVAL OF ACTION PURSUANT TO
     DOES 1 through 100,                               28 U.S.C. § 1446(D)
15
                            Defendants.
16                                                     Complaint Filed: October 7, 2020
                                                       Trial Date: None
17

18

19

20

21           TO PLAINTIFF GALEN KOH, HIS COUNSEL OF RECORD, AND THE CLERK OF

22   THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF

23   CALIFORNIA:

24           PLEASE TAKE NOTICE THAT Defendant, P.F. CHANG’S CHINA BISTRO, INC.

25   through its counsel of record, respectfully petitions for removal of this case from the Superior

26   Court of the State of California, County of Santa Clara, to the United States District Court for the

27   Northern District of California, pursuant to 28 U.S.C. §§ 1332 and 1441. The grounds for

28   removal are as follows:

                                                      1
                                    DEFENDANT’S NOTICE OF REMOVAL
     FP 39510264.1
        Case 5:20-cv-09488-LHK Document 1 Filed 12/31/20 Page 2 of 7



 1           1.      On October 7, 2020, Plaintiff GALEN KOH (“Plaintiff”) filed an action in the
 2   Superior Court of the State of California in and for the County of Santa Clara, entitled Galen Koh
 3   v. P.F. Chang’s China Bistro et al., Case No. 20CV371866 (hereafter “State Court Action”).
 4           2.      Defendant P.F. CHANG’S CHINA BISTRO, INC. (“Defendant”) was served
 5   with the Complaint for Damages in the State Court Action on November 18, 2020 with a Notice
 6   and Acknowledgment of Receipt. Defendant executed the Notice and Acknowledgment of
 7   Receipt on December 2, 2020.
 8           3.      Defendant timely removed this action on December 31, 2020. See Murphy Bros.,
 9   Inc. v. Michetti Pipe Stringing, Inc (199) 526 U.S. 344, 354 (removal period triggered by service
10   of process); California Code of Civil Procedure §§ 415.30(a),(c)(service is complete on the date
11   the notice form is executed, provided that it is returned to the sender).
12                            The Amount in Controversy Exceeds $75,000
13           4.      In assessing the amount in controversy for diversity jurisdiction purposes, a court
14   must assume that a jury will return a verdict for the plaintiff on all claims made in the complaint.
15   Kenneth Rothchild Trust v. Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal.
16   2002). In other words, the ultimate inquiry is what amount is put in controversy by the plaintiff’s
17   complaint, not what the amount of a defendant’s liability (if any) will ultimately be.
18           5.      The matter in controversy in this case exceeds the sum or value of $75,000.00,
19   exclusive of interests and costs. In his Complaint, Plaintiff seeks damages for alleged violations
20   of the Fair Employment and Housing Act (“FEHA”), including age discrimination and
21   retaliation. See generally, Complaint. Plaintiff further seeks damages for alleged retaliation in
22   violation of the FEHA, California Labor Code section 1102.5, wrongful termination in violation
23   of public policy, and seeks declaratory and injunctive relief. Id.
24           6.      Based on these allegations, Plaintiff contends that he “has suffered and will
25   continue to suffer substantial losses in earnings and other employment benefits, along with other
26   incidental and consequential damages and losses, all in an amount to be proven at time of trial.”
27   Complaint, at ¶¶ 25, 35, 45. Plaintiff also alleges that he “has suffered and will continue to suffer
28   mental suffering, emotional distress, shock, grief depression, anxiety, nervousness, worry, stress,

                                                      2
                                    DEFENDANT’S NOTICE OF REMOVAL
     FP 39510264.1
        Case 5:20-cv-09488-LHK Document 1 Filed 12/31/20 Page 3 of 7



 1   inconvenience, mortification, indignity, fear, terror and ordeal, all to Plaintiff in an amount to be
 2   proven at time of trial.” See Complaint, at ¶¶ 26, 36, 46. Plaintiff also seeks “an award of punitive
 3   damages in an amount sufficient to deter them from engaging in such conduct again in the future,
 4   in an amount according to proof at time of trial.” Complaint, ¶¶ 28, 38, 48. Punitive damages
 5   are also recoverable on claims brought under FEHA, Labor Code section 1102.5, and for
 6   wrongful termination claims. See e.g., Myers v. Trendwest Resorts, Inc. (2007) 148 Cal.App.4th
 7   1403 (1435-1436) (holding punitive damages may be awarded in civil actions for FEHA
 8   violations without any cap on the amount awardable). Finally, Plaintiff seeks the recovery of
 9   attorney’s fees in conjunction with his action.
10           7.      In sum, Plaintiff’s Complaint seeks judgment against Defendant for general
11   damages, special damages, punitive damages, civil penalties, and attorneys’ fees, along with
12   declaratory and injunctive relief, among other things. While the amount of alleged damages is
13   not specifically quantified in the Complaint, based on all of Plaintiff’s allegations and request for
14   damages, it is more likely than not that Plaintiff seeks in excess of $75,000.00 in damages,
15   exclusive of interests and costs.
16           8.      “The ultimate inquiry is what amount it put ‘in controversy’ by the plaintiff’s
17   complaint, not what a defendant will actually owe.” Korn v. Polo Ralph Lauren Corp., 536
18   F.Supp. 2d 1199, 1205 (E.D. Cal. 2008) (citing Rippee v. Boston Market Corp., 408 F. Supp. 2d
19   982, 986 (S.D. Cal. 2005)). This burden “is not ‘daunting,’ as courts recognize that under this
20   standard, a removing defendant is not obligated to ‘research, state, and prove the plaintiff’s
21   claims for damages.” Korn, 536 F. Supp. at 1204-05.
22           9.      In addition, even where the complaint on its face does not identify a specific
23   amount in controversy, a court may consider verdicts in similar cases when determining whether
24   the amount in controversy exceeds the jurisdictional minimum. See Ontiveros v. Michaels Stores,
25   Inc., No. CV 12-09437 MMM (FMOx), 2013 WL 815975, at *2 (C. D. Cal. March 5, 2013);
26   Marcel v. Pool Co., 5 F.3d 81, 83 (5th Cir. 1983) (court properly considered jury verdicts in other
27   similar cases to reach conclusion that the amount in controversy exceeded $75,000.00). While
28   Defendant denies any liability whatsoever, and specifically denies that Plaintiff has been damaged

                                                       3
                                    DEFENDANT’S NOTICE OF REMOVAL
     FP 39510264.1
          Case 5:20-cv-09488-LHK Document 1 Filed 12/31/20 Page 4 of 7



 1   in any way, several examples of jury awards in cases similar to this one include the following:
 2                 a. Stallworth v. City of Los Angeles, Superior Court, county of Los Angeles, Docket
 3                    Number BC341480, 2009 WL 2737022 (July 24, 2009). The plaintiff alleged
 4                    discrimination based on race, and retaliation for complaining about discrimination.
 5                    Jury Verdict for the plaintiff entered on July 24, 2009, in the amount of $225,798,
 6                    including $28,174 in past lost earnings, $97,624 for future lost earnings, and
 7                    $100,000 for past and future emotional distress
 8                 b. Kell v. Autozone, Inc., Sacramento Superior Court Case No. 07AS04375, 2014
 9                    WL 509143 (February 24, 2014). Jury awarded emotional distress damages of
10                    $100,00.00 on a claim of wrongful termination in violation of public policy for an
11                    employee who alleged that he was terminated in retaliation for complaining about
12                    harassment (even though jury found there was no harassment).
13                 c. Leggins v. Thrifty Payless Inc. d/b/a Rite Aid, Los Angeles Superior Court Case
14                    No. BC511139, 2015 WL 4748037 (July 17, 2015). Employee alleged disability
15                    discrimination, harassment, retaliation, and wrongful termination in violation of
16                    FEHA and the FMLA, and failure to prevent discrimination, harassment, and
17                    retaliation. Jury verdict for the plaintiff in the amount of $8,769,128, including
18                    $213,213 for past economic loss, $1,055,915 for future economic loss, $1,500,000
19                    for past non-economic loss, $1,000,000 for future economic loss, and $5,000,000
20                    in punitive damages.
21                 d. Monk v. Sacramento Metropolitan Fire District, Sacramento Superior Court Case
22                    No. 04AS00665 (October 30, 2008) (jury awarded emotional distress damages of
23                    $100,000.00 on a claim of wrongful termination in violation of public policy for
24                    an employee who alleged that he reported the conduct of a subordinate employee
25                    to the District Attorney and was terminated in retaliation for such reporting).
26           10.      Based on the above, Plaintiff seeks damages in excess of $75,000.00, and the
27   amount in controversy requirement of 28 U.S.C. §1332(b) is met.
28   //

                                                       4
                                     DEFENDANT’S NOTICE OF REMOVAL
     FP 39510264.1
          Case 5:20-cv-09488-LHK Document 1 Filed 12/31/20 Page 5 of 7



 1                   Diversity of Citizenship Exists Between Plaintiff and Defendant
 2           11.       For purposes of diversity jurisdiction, an individual is a citizen of the state where
 3   he is domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983).
 4           12.       In Plaintiff’s Complaint, he alleged that he is and at all relevant times was a
 5   resident of the state of California. Compl., ¶ 1. Plaintiff also provided Defendant with a
 6   residential address in the state of California throughout his employment with Defendant.
 7   Declaration of Robert Kennedy (“Kennedy Decl.”), ¶ 4. Given that Plaintiff has resided
 8   continually in California, he is domiciled in California and is, therefore, a California citizen for
 9   diversity purposes. See 28 U.S.C. § 1332(a)(1) (an individual is a citizen of the state in which
10   he or she is domiciled); Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (“A
11   person's domicile is her permanent home, where she resides with the intention to remain . . . .”).
12           13.       Defendant P.F. Chang’s China Bistro, Inc. is, and was at the time of the institution
13   of this civil action, and at all times intervening, a corporation organized and existing under and
14   by virtue of the law of the State of Delaware. Kennedy Decl., ¶ 3. Defendant’s principal place of
15   business and nerve center is in Scottsdale, Arizona, where at its headquarters, the “corporation’s
16   officers direct, control, and coordinate the corporation’s activities.” See Hertz Corp. v. Friend,
17   130 S. Ct. 1181, 1192 (2010) (holding that a corporation’s principal place of business for
18   diversity purposes was its nerve center: “the place where a corporation’s officer direct, control,
19   and coordinate the corporation’s activities”); Kennedy Decl., ¶ 3. Accordingly, Defendant is a
20   citizen of Arizona for the purposes of determining diversity. 28 U.S.C. § 1332(c)(1); Hertz, 130
21   S. Ct. at 1192.
22           14.       Because Plaintiff is a citizen of California while Defendant is not, complete
23   diversity of citizenship exists in this matter.
24           15.       Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the Summons and
25   Complaint filed and served in this action are attached to the Declaration of Lauren Roseman
26   (Stockunas) in Support of P.F. Chang’s China Bistro, Inc.’s Notice of Removal (“Roseman
27   Decl.”), at ¶ 2 and Exhibit A.
28   //

                                                        5
                                      DEFENDANT’S NOTICE OF REMOVAL
     FP 39510264.1
          Case 5:20-cv-09488-LHK Document 1 Filed 12/31/20 Page 6 of 7



 1           16.     Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the Notice and
 2   Acknowledgment filed, served, and executed in this action are attached to Roseman Dec. at ¶¶ 3
 3   and 4 and Exhibits B and C.
 4           17.     Pursuant to 28 U.S.C. § 1446(a), true and correct copy of PFC’s Answer and
 5   Affirmative Defenses to Plaintiff’s Unverified Complaint filed and served in this action are
 6   attached to the Roseman Dec. at ¶ 5 and Exhibit D.
 7           18.     Pursuant to 28 U.S.C. § 1446(a), true and correct copy of the Proof of Service of
 8   Summons on filed and served in this action are attached to the Roseman Dec. at ¶ 2 and Exhibit
 9   A.
10           19.     Pursuant to 28 U.S.C. § 1446(d), Defendant, concurrently with the filing of this
11   Notice of Removal, served written notice thereof to all adverse parties and has filed a copy of
12   this Notice with the clerk of the Superior Court of California, County of Santa Clara, from which
13   this case was removed.
14           20.     A copy of the Notice to Adverse Party of Removal to Federal Court is attached to
15   Roseman Dec. at ¶ 7 and Exhibit E.
16           21.     A copy of the Notice of Filing Petition for Removal with the state court is attached
17   to Roseman Dec. at ¶ 7 and Exhibit F.
18           Based on the foregoing, Defendant P.F. Chang’s China Bistro, Inc. prays that the above
19   described action pending in the Superior Court of California, County of Santa Clara, be
20   removed to this Court.
21   DATE: December 31, 2020                        FISHER & PHILLIPS LLP
22

23                                             By: ______________________________________
                                                   JEFFREY R. THURRELL
24                                                 LAUREN ROSEMAN (STOCKUNAS)
                                                   Attorneys for Defendant
25                                                 P.F. CHANG'S CHINA BISTRO, INC.
26

27

28

                                                      6
                                    DEFENDANT’S NOTICE OF REMOVAL
     FP 39510264.1
        Case 5:20-cv-09488-LHK Document 1 Filed 12/31/20 Page 7 of 7



 1                                   CERTIFICATE OF SERVICE
 2           I, the undersigned, am employed in the County of Orange, State of California. I am over
     the age of 18 and not a party to the within action; am employed with the law offices of Fisher &
 3   Phillips LLP and my business address is 2050 Main Street, Suite 1000, Irvine, California 92614.
 4             On December 31, 2020, I served the foregoing document entitled NOTICE OF
     FILING PETITION FOR REMOVAL OF ACTION PURSUANT TO 28 U.S.C. § 1446(D),
 5   on all the appearing and/or interested parties in this action by placing the original a true
     copy thereof enclosed in sealed envelope(s) addressed as follows:
 6

 7    Michael H. Kim, Esq.                               Attorneys for Plaintiff, GALEN KOH
      Adam K. Tanouye, Esq.
 8    MICHAEL H. KIM, P.C.                               T: (650) 697-8899
      475 El Camino Real, Suite 309                      F: (650) 697-8896
 9    Millbrae, CA 94030

10           [by MAIL] - I am readily familiar with the firm's practice of collection and processing
             correspondence for mailing. Under that practice it would be deposited with the U.S.
11           Postal Service on that same day with postage thereon fully prepaid at Irvine, California
             in the ordinary course of business. I am aware that on motion of the party served, service
12           is presumed invalid if postage cancellation date or postage meter date is more than one
             day after date of deposit for mailing this affidavit.
13
             [by ELECTRONIC SUBMISSION] - I served the above listed document(s) described
14           via the United States District Court’s Electronic Filing Program on the designated
             recipients via electronic transmission through the CM/ECF system on the Court’s
15           website. The Court’s CM/ECF system will generate a Notice of Electronic Filing (NEF)
             to the filing party, the assigned judge, and any registered users in the case. The NEF will
16           constitute service of the document(s). Registration as a CM/ECF user constitutes consent
             to electronic service through the court’s transmission facilities.
17
             [by PERSONAL SERVICE] - I caused to be delivered by messenger such envelope(s)
18           by hand to the office of the addressee(s). Such messenger is over the age of eighteen
             years and not a party to the within action and employed with ASAP Legal Solution
19           Attorney Services LLC, whose business address is 404 W. 4th Street, Suite B, Santa Ana,
             CA 92701.
20
             FEDERAL - I declare that I am employed in the office of a member of the bar of this
21           Court at whose direction the service was made.
22           Executed on December 31, 2020, at Irvine, California.
23

24     Paula Sanchez                               By:
                       Print Name                                            Signature
25

26

27

28

                                                     7
                                         CERTIFICATE OF SERVICE
     FP 39510264.1
